Title: From George Washington to John Blair, 4–10 May 1758
From: Washington, George
To: Blair, John


To The President 
Honble SirFt L[oudou]n the 4[–10]th May, 1758.  
The enclosed letter from Capt. Waggener, will inform your Honor of a very unfortunate affair. From the best accounts I have yet been able to get, there are about 60 persons killed and missing. Immediately upon receiving this Intelligence, I sent out a Detachment of the Regiment, and some Indians that were equipped for war, in hopes of their being able to intercept the Enemy in their retreat. I was fearful of this stroke, [(]but not time enough to avert it) as your Honor will find by the following account which came to hand just before Capt. Waggener’s letter, by Captn McKenzie.
“Lieutenent Gist with 6 Soldiers and 30 Indians marched the 2d of April from the South-Branch; and after a tedious march (occasioned by the deep snows on the mountains) got on the waters of the monongahela, where Mr Gist was lamed by a fall from a steep bank, and rendered incapable of marching. The white people and some of the Indians remained with him; and the rest of the indians divided themselves into three parties, & separated. Ucahula and two more went down the monongahela in a bark-canoe and landed near Ft du Quesne, on the no. side, where they lay concealed for two days; at length an opportunity offered of attacking a canoe, in which were two french-men fishing; those they killed and scalped in sight of two other canoes with french men in them, and came off safe.
When he got about 15 miles on this side Ft du Quesne, he came upon a large indian Encampment; from the size of which, and the number of tracks, judged to be at least 1,00, making directly for the frontiers of Virginia; as they again discovered, by crossing their tracks.”
At present I have nothing more to add to your Honor, having written several times lately on matters, to which I have received no answer.

I had wrote thus far, and was going to send off an Express with this melancholy account, when I received advice, that the Particulars relative to those murders had been transmitted from Augusta, to your Honor: I thereupon thought it most advisable to postpone sending, ’till I should receive answer to my several letters by Jenkins and Mr Gist; which I was accordingly honored with, the 7th and last night.
May 10th
After due deliberation on your Honors letter of the 2d by Gist; I am of opinion, that the number of Militia you have ordered for the defence of the Posts, to be evacuated by the Regiment, will be sufficient, unless the completing the works at this place should be thought necessary: As it can not be supposed, that the Enemy will attempt any formidable inception after the march of our army; and as to the depradations to be feared from their small scalping-parties, it would be out of the power of thrice the proposed number (or indeed of any number) effectually to prevent them. But, as you are pleased to desire my opinion—I beg leave to offer a few things relative to the disposition you propose.
I humbly conceive, therefore, that it wou’d be infinitely more for the interest of the service, to order the 1,00 from Prince-William to the south-branch, and continuing Rutherford’s company in its present station, making this its Head-Quarters. For, as that compy is perfectly acquainted with all that range of mountains, extending from the Potomack to the Augusta Line; and thro’ which the Enemy make incursions into this settlement; they could, with greater facility obstruct their inroads, and assist the Inhabitants of this valley (of whom they themselves form a very great part) than those who are ignorant of the Ground. The Militia from Prince-William, equally know the Branch and this vicinity, and therefore may be supposed to do as much there, as here; Whereas moving Rutherfords there, would be stripping them of those essential advantages which they may derive from their thorough knowledge of these parts, & removing them from defending their immediate Rights (the sole motive of their enlisting.) One half of this company, were it continued here, might be constantly ranging, and the other left in this fort, which is centrical to their present Station.
If the works here are to be completed, which from their great

importance I should think highly necessary—in that event, an additional number of 60 or 80 good men from the militia, for that particular service, would be wanted; and I do not know any person so capable of directing the works as Major Joseph Stephen, of Carolina-County. He formerly had the over-looking of them, and managed with remarkable Industry.
A part of the Militia ordered for the Branch, should take post at Edwards’s (on Cacapehon) and at Pearsalls, for the security of convoys passing from hence to Fort Cumberland.
I really do not know what method can be practised to compel the Country-people to deliver up the public arms; unless there cou’d be a general search in every County. Governor Dinwiddie, if I remember right, issued two or three proclamations ordering them in, to no purpose.
With regard to opening the Roads, I think it would be most advisable to postpone all attempts, ’till Sir Jno. St Clairs’ arrival, as he is expected so soon. For Pearsalls, altho’ it is the most convenient road for the Virginia, may not be used by the northern Troops; as I understand their Rendezvous is ordered at Fort Frederick in maryland—This may also (altho’ I can not yet absolutely say) render Garrisons at Edwards and Pearsalls, useless—unless it be a few to preserve the Forts, and the families gathered into them.
As several of our best Sergeants were made Officers in the Carolina Regiment (besides some other vacancies in that Rank) parting with 10 for the use of the new Regiment, will be a very great hardship at this juncture. We are likewise short of our number of Drummers; and many of those we have, are raw and untutored. As the General expects not regularity from the new Levies, well knowing how little any attempts towards it, in a short time, would avail; I can not help being surprized at their requesting your Honor to give directions for doing what would be of no real service to the new Regiment, and would be of vast prejudice to that I have the honor to command.
In consequence of your Orders for completing the Regiment (with all possible dispatch) by Recruiting; I sometime ago sent all the officers I could spare to those parts of the Country where there is the greatest probability of success, and furnished them with all the money I had, and directions to draw upon me for whatever sum they might want for that Service. I likewise engaged

some of the most popular of the Country Gentlemen to recruit for me, giving them the same liberty, to draw upon me, well knowing the difficulty of getting any tolerable number in a short time. I exerted myself in prosecuting every measure that afforded a prospect of success, having then, not the least reason to doubt of being duly supplied with money: But how great is my surprize at that paragraph of your Honors letter, that you can not send me any for that Service. As I had immediate demands upon me, which I put off until Mr Gist’s arrival, I consulted with my officers about applying the £4,00 sent for contingencies, towards these demands; and enclose you their opinion on that head: and I must earnestly request, that you will be pleased to fall upon some measures of sending me 8,00 or 1,000£ more; as your honor, the honor of the Colony, as well as mine and the Officers, together with that of those Gentlemen above-mentioned, who I have employed, is so nearly and immediately interested in the completion of those Engagements, which I have, in consequence of your Orders entered into. Surely it can not be imagined that I can pay the money (if I had it to deposit) out of my own private fortune; nor does the shortness of the time, nor the circumstances I am under, admit of any other alternative.
I will chearfully bespeak, and can easily procure, the Stage-Horses you desire—when furnished with money for that purpose.
As Jno. Berry was made a Soldier [(]how legally, the Court of Officers, &c. that sent him, can better declare) I must think it not only repugnant to Law but to the articles of war, and the customs of the army, to allow him to enlist in any other Corps; for, by this means, if there were no other bad consequences attending it, he defrauds the Country of double Bounty-money.
I shall make a prudent use of the Power you have been pleased to give me, respecting the issuing Orders to the parties of Militia.
Your favor of the 3d by Mr French Mason, I have just been presented with: and would gladly have appointed him Ensign in the Regiment, had not the vacancies been disposed of, in the following manner, before it came to hand—vizt
Capt. Lt Bullett, to Joshua Lewis’s company—Mr Duncanson, oldest Ensign, to the Lieutenancy occasioned by this removal: and Mr Thomas Gist, and Mr Allen, volunteers; and John

McCully, & John Sallard, worthy Sergeants, (all of whom had served a considerable time with credit and reputation) to be Ensigns. I had likewise, before the receipt of yours, promised Major Hite, of this County, a Gentleman of good character, the Colours that would become vacant, upon the event of Colo. Mercer’s Company being filled up; as he, in consideration, had engaged to recruit 50 men for the Service—which I then thought would be a vast advantage. I am, with great Respect, Your Honors most obedient, humble Servant,

G:W.

